            Case 2:19-cv-00479-KJM-DMC Document 56 Filed 04/13/21 Page 1 of 2


1 PHILIP A. TALBERT
  Acting United States Attorney
2 KELLI L. TAYLOR
  Assistant United States Attorney
3 501 I Street, Suite 10-100
  Sacramento, CA 95814
4 Telephone: (916) 554-2700
  Facsimile: (916) 554-2900
5

6    Attorneys for United States
7

8                                    IN THE UNITED STATES DISTRICT COURT
9                                       EASTERN DISTRICT OF CALIFORNIA
10

11   ELIZABETH HYLTON, an individual,                           CASE NO. 2:19-CV-00479-KJM-DMC
12                                    Plaintiff,                ORDER TO MODIFY THE SCHEDULING ORDER
                                                                BY EXTENDING SPECIFIED DEADLINES BY
13                             v.                               APPROXIMATELY 60 DAYS
14   UNITED STATES OF AMERICA,
15                                    Defendant.
16

17           Based on the parties’ stipulation and good cause appearing, the Court hereby extends the following

18   original deadlines in this case (ECF 44, 53) as set forth below:
19         Events                             Current Deadlines            New Deadlines
           Last Day to Completion             May 13, 2021                 July 16, 2021
20         Non-Expert Discovery
21         Last Day to File Discovery         April 2, 2021                June 12, 2021
           Motions
22         Disclosure Liability               June 11, 2021                August 13, 2021
           Experts
23         Disclosure                         July 16, 2021                September 17, 2021
           Supplemental/Rebuttal
24
           Liability Experts
25         Last Day to Complete               August 20, 2021              October 19, 2021
           Liability Expert Discovery
26         Last Day to File                   September 23, 2021           November 19, 2021
           Dispositive Motions Based
27         on Liability Issues
28

     Stipulation and [Proposed] Order to Modify the Scheduling Order                                    1
30   Hylton v. United States, 2:19-cv-479 KJM DMC
            Case 2:19-cv-00479-KJM-DMC Document 56 Filed 04/13/21 Page 2 of 2


1            This Order does not change any other deadlines in the Court’s original Scheduling Order,
2    including damage expert disclosures and discovery, including conducting an Independent Medical
3    Examination.
4    IT IS SO ORDERED.

5

6    Dated: April 12, 2021

7                                                              ____________________________________
                                                               DENNIS M. COTA
8                                                              UNITED STATES MAGISTRATE JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Stipulation and [Proposed] Order to Modify the Scheduling Order                                  2
30   Hylton v. United States, 2:19-cv-479 KJM DMC
